01/20/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               November 9, 2021 Session

        STATE OF TENNESSEE v. JEROME ANDRE MCCLINTON

                 Appeal from the Criminal Court for Putnam County
                   No. 2018-CR-519 Wesley Thomas Bray, Judge
                      ___________________________________

                           No. M2021-00031-CCA-R3-CD
                       ___________________________________


Defendant, Jerome Andre McClinton, pled guilty to one count of sale of more than 0.5
grams of methamphetamine. Pursuant to his plea agreement, the manner of service of his
ten-year sentence was to be determined by the trial court. Following a sentencing hearing,
the trial court ordered the sentence to be served in confinement. On appeal, Defendant
contends that the trial court abused its discretion by ordering him to serve his sentence
without considering his amenability to correction or potential for rehabilitation. Following
a thorough review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and J. ROSS DYER, JJ., joined.

Brian D. Wilson (on appeal), Assistant Public Defender–Appellate Division; Craig
Fickling, District Public Defender; Tyler Lannom and Shannon Poindexter (at plea and
sentencing), Assistant District Public Defenders, for the appellant, Jerome Andre
McClinton.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; Bryant C. Dunaway, District Attorney General; and Mark Gore and
Evan R. Smith, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                            Factual and Procedural History

       The Putnam County Grand Jury indicted Defendant for two counts of sale or
delivery of less than 0.5 grams of methamphetamine and two counts of sale or delivery of
more than 0.5 grams of methamphetamine. Pursuant to a plea agreement, Defendant pled
guilty to one count of sale of more than 0.5 grams of methamphetamine, a Class B felony.
The plea agreement provided for a “hybrid” sentence: Defendant received a Range I
sentence of ten years coupled with a Range II release eligibility of thirty-five percent. The
manner of service was reserved for the trial court to determine at a sentencing hearing.

       During the guilty plea submission hearing, the State summarized the facts of the
case as follows:

              [On] October 5th, 2017[,] the Cookeville Police Department utilized
       a confidential source to purchase drugs at an apartment [on] Texas Avenue
       here in Putnam County. At that location the confidential source was able to
       purchase and [D]efendant sold and delivered an amount of
       methamphetamine through the confidential source. The source then met
       back up with law enforcement and ended up with the evidence. The evidence
       was then sent to the TBI where it was determined to be methamphetamine.
       The weight was point seven five grams.

             And . . . capturing the events of this drug transaction, law enforcement
       was able to obtain audio of the drug buy.

       Defendant agreed that the ten-year sentence would run consecutively to an unrelated
sixteen-year sentence, and his plea paperwork acknowledged that the plea would “add ten
years to the sixteen[-]year sentence.” Based on Defendant’s guilty plea, the State dismissed
Defendant’s remaining charges.

       At a subsequent sentencing hearing, Courtney Gelinas testified that she was
employed as a probation officer at the Tennessee Department of Probation and Parole. Ms.
Gelinas stated that she prepared Defendant’s presentence report, which was admitted as an
exhibit to her testimony without objection. She explained that forty-eight-year-old
Defendant had multiple prior convictions dating back to 1991, when he was nineteen years
old. According to Ms. Gelinas and the presentence report, Defendant’s criminal record
included convictions for sale of over 0.5 grams of methamphetamine, sale of less than 0.5
grams of methamphetamine, possession of a Schedule VI drug with intent to sell, two
counts of driving on a revoked license, failure to maintain a lane, DUI, eight counts of
simple possession of drugs, malicious mischief, criminal trespass, nineteen counts of
shoplifting, and convictions for first degree burglary and felony theft out of New Jersey.
Ms. Gelinas testified that Defendant had three prior probation violations for failure to
report to jail, absconding from his known residence, and failing to make regular payments
of court costs. She explained that Defendant had served multiple sentences in jail and had
been previously ordered to undergo alcohol and drug treatment and assessments. Ms.
                                            -2-
Gelinas also confirmed that Defendant was on probation at the time he committed the
instant offense. She stated that Defendant underwent a Strong-R assessment, which found
that Defendant had a high likelihood of re-offending with drugs. In the presentence report,
Defendant admitted to previous use of marijuana and cocaine.

       On cross-examination, Ms. Gelinas agreed that many of Defendant’s prior
convictions listed in the presentence report were for misdemeanors. Ms. Gelinas conceded
that Defendant’s incarceration would limit the outside drug rehabilitation resources he
could obtain. She further noted that the presentence report indicated that Defendant was
legally blind.

         Linda Barker testified that her grandson had been roommates with Defendant in the
Putnam County Jail two to three years prior. She explained that, while they were in jail,
Defendant encouraged her grandson to seek treatment for drug abuse. Ms. Barker testified
that “by constantly talking to him about religion, about God, about a better way and
changing his life for good[,]” Defendant “got through to [her grandson]” when others could
not. Ms. Barker stated that her grandson attended a treatment facility in Memphis after his
release from jail and later found stable employment. She said that Defendant had continued
to check in with her and her grandson about once a month, and she opined that, without
Defendant’s encouragement, her grandson would “would probably be dead by now.” Ms.
Barker further said that, through his experience of supporting her grandson, Defendant
“seem[ed] to have changed a lot of his attitudes about things[.]” She stated she believed
that, if Defendant had an opportunity for treatment, “he would take full advantage of it and
would probably try to help others, keep other kids from making the same mistakes he
made.”

       Niki Payne testified that she originally met Defendant in 2018 when she was a
Senior Recovery Coordinator for Substance Abuse Solutions, a program with the Upper
Cumberland Human Resources Agency. Ms. Payne stated that Defendant had applied for
long-term treatment with the program and that, when she met with him in jail, Defendant
showed humility and wanted treatment. She said that, after Defendant was accepted into
the program with Substance Abuse Solutions, they learned that Defendant would have to
serve part of his sentence before attending treatment. Ms. Payne said that she remained in
regular contact with Defendant and told him she would help him receive drug treatment
when he was able to go. Ms. Payne testified that she lost her job with Substance Abuse
Solutions because of the pandemic and began working for another substance abuse
program. She stated that she was willing to work with Defendant in this new program.
She testified that, if Defendant were released into the community, she would work to find
a transitional program for him where he could receive comprehensive treatment, follow
recommendations from mental health providers, and complete classes that would help his

                                           -3-
communication and problem-solving skills. She stated that Defendant had also applied for
other recovery programs on his own.

        At the conclusion of the hearing, the trial court announced that it had considered
“the evidence as presented here at the sentencing hearing; the presentence report; the
principals of sentencing; and arguments as to alternative sentencing today; and nature and
the characteristics and the criminal conduct of [Defendant].” The trial court determined
that there were both mitigating and enhancement factors that applied. The court stated that
it gave “quite a bit of weight to the fact that . . . [Defendant] has looked back on his life
and he sees this constellation of problems and pitfalls.” The court noted, however, that
Defendant had a “lengthy criminal record from the time that he was eighteen until . . .
forty[-]eight years old” and stated that this consideration was “the most significant.”

       The trial court continued:

               With all that being said, there’s no statement to consider made by
       [D]efendant on his own behalf today, just the testimony that we’ve heard
       from the witness box [from] his witnesses. His potential for rehabilitation or
       treatment, and we heard that today from Ms. Payne. We also heard that from
       Ms. Barker. I find both those witnesses to be credible. I think Ms. Gelinas
       is credible as well. Looking at the risk needs assessment report, the Strong[-
       ]R Report, those are all the things the court has considered today in making
       its decision.

        Regarding the considerations in Tennessee Code Annotated section 40-35-103, the
court found that confinement was “necessary to protect society by restraining a defendant
who has a long history of criminal conduct.” The court stated that Defendant had “an
extremely long history of criminal conduct.” The court found that confinement was
necessary to avoid depreciating the seriousness of the offense, noting that Defendant had a
history of selling drugs and “drug dealing.” Further, the trial court found that measures
less restrictive than confinement had been applied unsuccessfully to Defendant, noting that
Defendant had been on probation previously and violated that probation and “was
unsuccessful at least the three times . . . out of this court.”

       Based on these considerations, the trial court ordered Defendant to serve the ten-
year sentence in the Department of Correction. This timely appeal follows.

                                         Analysis

       On appeal, Defendant asserts that the trial court abused its discretion by ordering
him to serve his sentence in confinement without considering his amenability to correction
                                            -4-
or potential for rehabilitation. Defendant argues that, without analysis of his potential for
rehabilitation or likelihood of committing crimes in the future, the trial court “failed to fully
evaluate the proof presented at the sentencing hearing as encouraged by state statute and
as instructed in case law.” The State responds that the trial court properly denied probation.
We agree with the State.

       When a criminal defendant challenges his sentence on appeal, it is reviewed under
an abuse of discretion standard with a presumption of reasonableness afforded to sentences
within the proper range and consistent with the purposes and principles of the Sentencing
Act. State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). To facilitate meaningful appellate
review, the trial court must state on the record the factors it considered and the reasons for
imposing the sentence chosen. Tenn. Code Ann. § 40-35-210(e) (2020); Bise, 380 S.W.3d
at 706. However, “[m]ere inadequacy in the articulation of the reasons for imposing a
particular sentence . . . should not negate the presumption [of reasonableness].” Bise, 380
S.W.3d at 705-06. The abuse of discretion with a presumption of reasonableness standard
of review set by our supreme court in Bise also applies to a trial court’s decision to grant
or deny probation. State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012) (citing Bise,
380 S.W. 3d at 708). In State v. Sihapanya, 516 S.W.3d 473, 476 (Tenn. 2014), the
Tennessee Supreme Court further clarified that “a trial court’s decision to grant or deny
probation will not be invalidated unless the trial court wholly departed from the relevant
statutory considerations in reaching its determination.” On appeal, the party challenging
the sentence bears the burden of establishing that the sentence was improper. Tenn. Code
Ann. § 40-35-401 (2020), Sentencing Comm’n Cmts.

       Tennessee Code Annotated section 40-35-303 states that

       [a] defendant shall be eligible for probation under this chapter if the sentence
       actually imposed upon the defendant is ten (10) years or less; however, no
       defendant shall be eligible for probation under this chapter if convicted of a
       violation of § 39-13-304, § 39-13-402, § 39-13-504, § 39-13-532, § 39-15-
       402, § 39-17-417(b) or (i), § 39-17-1003, § 39-17-1004 or § 39-17-1005. A
       defendant shall also be eligible for probation pursuant to § 40-36-106(e)(3).

Tenn. Code Ann. § 40-35-303(a) (2020). Under the revised Tennessee sentencing statutes,
a defendant is no longer presumed to be a favorable candidate for alternative sentencing.
State v. Carter, 254 S.W.3d 335, 347 (Tenn. 2008) (citing Tenn. Code Ann. § 40-35-
102(6)). Instead, the “advisory” sentencing guidelines provide that a defendant “who is an
especially mitigated or standard offender convicted of a Class C, D or E felony, should be
considered as a favorable candidate for alternative sentencing options in the absence of
evidence to the contrary.” Tenn. Code Ann. § 40-35-102(6) (2020). A defendant has the
burden of establishing that he is suitable for probation and “demonstrating that probation
                                              -5-
will ‘subserve the ends of justice and the best interest of both the public and the
defendant.’” Carter, 254 S.W.3d at 347 (quoting State v. Housewright, 982 S.W.2d 354,
357 (Tenn. Crim. App. 1997)).

       In determining the proper sentence, a trial court must consider: (1) the evidence, if
any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on the mitigating and enhancement factors set out in Tennessee Code Annotated
sections 40-35-113 and -114; (6) any statistical information provided by the administrative
office of the courts as to sentencing practices for similar offenses in Tennessee; and (7) any
statement the defendant made in the defendant’s own behalf about sentencing. See Tenn.
Code Ann. § 40-35-210; State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001).

      Under Tennessee Code Annotated section 40-35-103, the trial court should look to
the following considerations to determine whether a sentence of confinement is
appropriate:

       (A) Confinement is necessary to protect society by restraining a defendant
       who has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant.

Tenn. Code Ann. § 40-35-103(1) (2020). The trial court may also consider the mitigating
and enhancing factors set forth in Tennessee Code Annotated sections 40-35-113 and -114.
See Tenn. Code Ann. § 40-35-210(b)(5) (2020); State v. Boston, 938 S.W.2d 435, 438
(Tenn. Crim. App. 1996). The trial court should also consider the potential or lack of
potential for rehabilitation or treatment of the defendant in determining the sentence
alternative or length of a term to be imposed. Tenn. Code Ann. § 40-35-103(5) (2020);
Boston, 938 S.W.2d at 438.

       In this case, the record shows that, before imposing sentence, the trial court
considered the evidence as presented at the sentencing hearing, the presentence report, the
principals of sentencing, arguments as to alternative sentencing, and the nature and the
characteristics of Defendant’s criminal conduct, as well as the factors relevant to probation
and sentences of confinement. Defendant contends that the trial court abused its discretion
                                            -6-
because it failed to consider his potential for rehabilitation or amenability to correction
when denying probation. However, a review of the trial court’s sentencing pronouncement
shows that it specifically considered those factors. The trial court referenced the testimony
of Defendant’s witnesses, Ms. Payne and Ms. Barker, and specifically stated that it
considered Defendant’s “potential for rehabilitation or treatment[.]” The trial court also
said that it gave “quite a bit of weight to the fact that . . . [Defendant] has looked back on
his life and he sees this constellation of problems and pitfalls.” Nevertheless, the trial court
also considered the testimony of Ms. Gelinas regarding Defendant’s prior record and
repeated violations of probation, Defendant’s risk needs assessment report, and the fact
that his score on the assessment showed a high likelihood of re-offending with drugs. The
trial court found that Defendant had a “lengthy criminal record from the time that he was
eighteen until . . . forty[-]eight years old” and stated that this consideration was “the most
significant.”

        In determining that a sentence of confinement was appropriate, the trial court
reviewed the factors found in Tennessee Code Annotated section 40-35-103(1) and found
that confinement was necessary “to protect society by restraining a defendant who has a
long history of criminal conduct,” that confinement was necessary to avoid depreciating
the seriousness of the offense, and that measures less restrictive than confinement had been
applied unsuccessfully to Defendant. Tenn. Code Ann. § 40-35-103(1). The court stated
that Defendant had “an extremely long history of criminal conduct,” that he had “a history
of drug, drug dealing, and drug selling,” and that he had violated probation at least three
times. These findings are supported by the record. The trial court was entitled to weigh
the evidence in making its decision, and it clearly stated the numerous reasons that it did
not find Defendant to be suitable for probation. Defendant has not shown that the trial
court abused its discretion when it denied probation and ordered confinement.

                                         Conclusion

       Accordingly, we affirm the judgment of the trial court.



                                               ____________________________________
                                               ROBERT L. HOLLOWAY, JR., JUDGE




                                             -7-